 



Exhibit 10.3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASTORIA FEDERAL SAVINGS AND LOAN ASSOCIATION

 

EXCESS BENEFIT PLAN

 

 

 

As amended effective January 1, 2009 and further amended effective April 30,
2012

 

 

 

 





 

ASTORIA FEDERAL SAVINGS AND LOAN ASSOCIATIION

 

EXCESS BENEFIT PLAN

 

ARTICLE I

 

DEFINTIONS

 

1.01 Association

 

Astoria Federal Savings and Loan Association.

 

1.02 Committee

 

The persons appointed to administer the Plan.

 

1.03 Effective Date

 

The restated Plan is effective January 1, 1989. The original effective date was
June 1, 1983.

 

1.04 Plan

 

The Astoria Federal Savings and Loan Association Excess Benefit Plan.

 

1.05 Qualified Retirement Plan

 

The Astoria Federal Savings and Loan Association Employees’ Pension Plan.

 

 

ARTICLE II

 

PARTICIPATION

 

2.01 Eligibility and Commencement of Participation

 

Any participant in the Qualified Retirement Plan shall become a Participant in
this Plan when his benefits payable under the Qualified Retirement Plan become
limited under Internal Revenue Code Sections 401(a)(17) and 415.



 



 

 

 

ARTICLE III

 

BENEFITS TO PARTICIPANTS

 

 

3.01 Supplemental Retirement Benefits

 





(a)

The Plan shall provide benefits in excess of those that would be permitted by
law under the Qualified Retirement Plan, as amended, to the extent they would
otherwise have been provided under the Qualified Retirement Plan if the Internal
Revenue Code ceilings on compensation and benefits under tax qualified plans
were not imposed. Benefits shall be payable monthly from the general assets of
the Association.



 







(b) Benefits shall be payable commencing in the later of the month after the
Participant’s 65th birthday or month following the month in which the
Participant terminates employment unless, within thirty (30) days after first
becoming a Participant (or, if later, December 31, 2008 with respect to benefits
payable after December 31, 2008) the Participant elects that payments begin at
termination of employment or on a specified date after termination of employment
but before attainment of age 65. Benefits shall be payable in the form of a
single life annuity for the life of the Participant unless, within thirty (30)
days after first becoming a Participant (or, if later, December 31, 2008 with
respect to benefits payable after December 31, 2008) the Participant elects that
payments be made in another optional form of payment permitted under the
Qualified Plan or in a lump sum. Payments made in the form of an optional form
of benefit or lump sum shall be determined using the applicable interest rate
and mortality assumptions in effect under the Qualified Plan when the benefit
calculation is made.

 







(c) A Participant may elect that, in the event of a change in control of the
Association (within the meaning of section 409A of the Internal Revenue Code)
any remaining benefits due to him under the Plan shall be made in a single lump
sum on the effective date of the change in control, such lump sum to be computed
on the basis of the interest rate and mortality assumptions applicable under the
Qualified Plan as of the date of payment. Such an election shall be made within
thirty (30) days after first becoming a Participant or, if later in the case of
benefits payable after December 31, 2008, no later than December 31, 2008.

 



(d)Notwithstanding anything in the Plan to the contrary any benefit under the
Plan that becomes payable due to a Participant’s termination of employment shall
(a) if necessary, be deferred to and payable on (or commencing on) the earliest
date on which the Participant has a “separation from service” (within the
meaning of section 409A of the Code) and (b) if the Participant is a “specified
employee” (within the meaning of section 409A) of the Code on the date of his
separation

 



 

 

 







from service shall be further deferred to the first day of the seventh calendar
month to begin after separation from service. The amount of any payments
scheduled to be made during the deferral period shall be paid, with interest at
the rate of six percent (6%) per annum, compounded annually from the scheduled
payment date to the end of the required deferral period, immediately following
the end of any required deferral period.

  

ARTICLE IV

 

ADMINISTRATION

 

 

4.01 Duties of the Committee

 

The Committee shall have full responsibility for the management, operation,
interpretation and administration of the Plan in accordance with its terms, and
shall have such authority as is necessary or appropriate in carrying out its
responsibilities. Actions taken by the Committee pursuant to this Section 4.01
shall be conclusive and binding upon the Association, Participants, former
Participants, beneficiaries, and other interested parties. All decisions,
interpretations, and action made by the Committee shall at all times be
consistent with the requirements for the Qualified Retirement Plan if that plan
could have provided the benefits described herein.

 

4.03 Unfunded Character of the Plan

 

The Plan shall be unfunded. Neither the Association nor the Committee nor its
individual members shall segregate or otherwise identify specific assets to be
applied to the purposes of the Plan, nor shall any of them be deemed to be a
trustee of any amounts to be paid under the Plan. Any liability of the
Association to any person with respect to benefits payable under the Plan shall
be based solely upon such contractual obligations, if any, as shall be created
by the Plan, and shall give rise only to a claim against the general assets of
the Association. No such liability shall be deemed to be secured by any pledge
or any encumbrance on any specific property of the Association.

 

ARTICLE V

 

MISCELLANEOUS PROVISIONS

 

5.01 Amendment and Termination

 

The Board shall have the right to amend or terminate the Plan, in whole or part
at its sole discretion, at any time. Benefits accrued under the Plan as of the
date of any amendment or termination shall not be reduced, and such benefits
shall become nonforfeitable to the same extent that such rights would be
nonforfeitable if such benefits had been provided

 

 

 



 

under the Qualified Retirement Plan. If the Plan is terminated, the Association
shall pay the accrued benefits provided by the Plan to each Participant. Any
termination of the Plan and related payment of benefits shall conform to the
requirements of section 409A of the Code.  

 

5.02 Operation as Unfunded Excess Benefits Plan

 

The Plan is intended be an unfunded, non-qualified excess benefit plan as
contemplated by Section 3(36) of ERISA for the purpose of providing benefits in
excess of the limitations imposed by Section 415 of the Internal Revenue Code.
In addition, the Plan is intended to be a deferred compensation plan as
contemplated by Section 3(2) of ERISA for the purpose of providing benefits in
excess of the limitations imposed by Section 401 (a)(17) of the Internal Revenue
Code. The Plan is not intended to comply with any other requirements of Section
401(a) of the Internal Revenue Code The Plan shall be administered and construed
so as to effectuate this intent.

 

5.03 Internal Revenue Code Section 409A Compliance

 

The Plan is intended to be a non-qualified deferred compensation plan described
in Section 409A of the Code. The Plan shall be operated, administered and
construed to give effect to such intent. In addition, the Plan shall be subject
to amendment, with or without advance notice to Participants and other
interested parties, and on a prospective or retroactive basis, including but not
limited to amendment in a manner that adversely affects the rights of
participants and other interested parties, to the extent necessary to effect
such compliance.

 

ARTICLE IV

 

CESSATION OF BENEFIT ACCRUALS

 

Notwithstanding anything in the Plan to the contrary, the accrual of benefits
under the Plan shall cease on April 30, 2012. No person who is not a Participant
on such date shall thereafter become a Participant. The benefit payable under
this Plan to each Participant shall be determined as a April 30, 2012, taking
into account all provisions of the Qualified Retirement Plan in effect as of
such date, and shall not increase thereafter except that (a) the benefit payable
under this Plan may increase to the extent that the vested percentage of the
Participant’s benefit under the Qualified Plan increases after April 30, 2012
and/or (b) the benefit may increase if he or she he becomes eligible for an
early retirement benefit under the Qualified Retirement plan after April 30,
2012. This Article VI shall be construed, administered and enforced with the
intent that this Plan shall provide only those additional benefits that would be
payable under the Qualified Retirement Plan as of April 30, 2012, giving effect
to the provisions of the Qualified Retirement Plan freezing benefits thereunder
effective as of April 30, 2012, if the ceilings on compensation and benefits
under tax-qualified plans were not imposed.

 



 

 

